Opinión disidente del
Juez Asociado Señor Negrón García.
“... [L]as formas de la justicia son tan sólo la corteza o la envoltura del derecho. Rota esa corteza, hallamos solamente hombres, cosas y profundos anhelos de vida. La justicia no es sólo un continente; por su interior corre la vida humana, en-trañable y dramática, como que en ella se va decidiendo a cada instante el destino mismo del hombre.
“Para saber lo que vale la justicia es necesario entonces saber lo que vale el juez, en su íntima dimensión humana, en el sistema en que vive; si el hombre es libre en el mundo que lo rodea, la justicia está salvada; si no lo es, la justicia está irreparablemente perdida.” E.J. Couture, Estudios de Derecho Procesal Civil, 2da ed., Buenos Aires, Ed. Depalma, 1978, Vol. I, pág. 156. Bajo esta óptica, la más completa defe-rencia judicial hacia las autoridades universitarias no justi-fica que reclamos como el de autos sean ahogados en aras de un apego desmedido al cauce administrativo.
Por correcta y justa debe confirmarse la sentencia del Tribunal Superior, Sala de San Juan, que declaró con lugar la demanda de injunction y daños y perjuicios promovida por Ebenezer García Cabán y su esposa Milagros Alsina, contra la Universidad de Puerto Rico, el Colegio Regional de Cayey y los profesores José Luis Monserrate Vila, Luis Guillermo *185Rodríguez, René A. Hernández, Castora Lozano, Pío López Martínez, Miguel Reckman y José González. Dicho dictamen decretó inválido el despido de García Cabán del Colegio Uni-versitario de Cayey y determinó que la evaluación de su tra-bajo docente —utilizada para justificar dicha acción— estuvo viciada por prejuicios y animosidades ideológicas y perso-nales, así como por conflictos económicos. Como consecuen-cia el tribunal ordenó su reinstalación a la plaza de Catedrático Auxiliar que ocupaba, con carácter probatorio, más el pago de los emolumentos no satisfechos. Ordenó una nueva evaluación y prohibió que en ésta participaran los pro-fesores codemandados. Finalmente, determinó que los es-posos García-Alsina sufrieron daños y angustias mentales valorados en $20,000.
A poco examinemos los hechos no contradichos estable-cidos ante el ilustrado foro de instancia, veremos que los mismos reflejan un reclamo constitucional sustancial y meri-torio cuyo desagravio inmediato podría sólo ser remediado judicialmente. Pedraza Rivera v. Collazo Collazo, 108 D.P.R. 272 (1979); Otero Martínez v. Gobernador, 106 D.P.R. 552 (1977); Pierson Mueller I v. Feijoó, 106 D.P.R. 838 (1978).
La premisa cardinal en que descansa toda la opinión de este Tribunal no es correcta. No se trata de una simple dis-crepancia de enfoques filosóficos educativos entre el peticio-nario García Cabán y sus evaluadores. Por el contrario, la sentencia del foro de instancia está apuntalada en que la de-cisión de no renovar su contrato fue motivada.por prejuicios ideológicos, políticos y personales, así como por intereses económicos y profesionales en conflicto, configurativos de un discrimen en su contra y en la inobservancia sustancial de importantes requisitos procesales establecidos reglamenta-riamente para lograr una evaluación objetiva y justa de su labor docente.
*186Con esmerada escrupulosidad examinemos el trasfondo fáctico según depurados por el estrado de origen.
HH HH
Ebenezer García Cabán es profesor de carrera de vasta experiencia en labores pedagógicas. Comenzó el magisterio en el sistema de Instrucción Pública en 1968-1970. Durante los años académicos 1970-1972 fue profesor de Humani-dades en el Colegio Universitario de Cayey (C.U.C.), Uni-versidad de Puerto Rico (U.P.R.). Allí conoció y tuvo serias diferencias personales —por motivos ideológicos y polí-ticos— con los profesores Miguel Reckman y Castora Lo-zano Berrueso, quienes en unión al Prof. José González Barza formaban parte del Comité de Personal. Lo considera-ban “incapacitado para enseñar y no simpatizaban con su método de enseñanza”.
Luego de obtener su doctorado Summa Cum Laude en Salamanca, España, durante 1973-1979 ejerció la cátedra en el Colegio Universitario del Turabo. Tuvo diferencias con la administración. A final de esos seis (6) años le fue denegada la permanencia y no le fue renovado el contrato. El entonces Presidente de la U.P.R. sostuvo esa negativa. No prosperó una reclamación judicial que cuestionaba ambas decisiones.
Posteriormente, para los años 1979-1985 fue profesor de filosofía en el Colegio Regional de Guayama de la Universi-dad Interamericana.
Durante este mismo período, se desempeñó excelente-mente como profesor de Humanidades en el Colegio Regional de Carolina de la U.P.R. Publicó varios artículos de filo-sofía en revistas académicas y algunas columnas de carácter político. Presentó y fue aceptada una propuesta al National Endowment for the Humanities, en calidad de proyecto de investigación. La propuesta trataba sobre el sistema peda-gógico utilizado en los colegios tecnológicos para la ense-*187fianza de las Humanidades. Proponía el establecimiento de métodos alternos y sugería que se estudiara la capacidad, motivación y actitudes de los profesores. Esta sugerencia produjo una gran hostilidad entre el Director-Decano del Colegio, el Director del Departamento de Humanidades y los miembros del Comité de Personal de Evaluación. Éstos en-tendían que a García Cabán no le correspondía cuestionar los métodos de enseñanza. Para el año 1982-1983, el Comité de Personal de Evaluación, el Director, la Decana de Asuntos Académicos y el Director-Decano del Colegio Regional no recomendaron la renovación del contrato. Repetimos, estas recomendaciones negativas no se debieron a su labor acadé-mica. Sobre este extremo las evaluaciones fueron buenas. La recomendación negativa fue producto de las pobres rela-ciones de García Cabán con el personal docente y adminis-trativo de la institución. Según el tribunal a quo, “había un malestar general en el Colegio con la presencia del deman-dante porque éste era una persona controversial”. Aun así, el Rector de los Colegios Regionales optó por renovarlo en dicho colegio.
Subsiguientemente, García Cabán se valió de su afiliación e influencias políticas dentro del Partido Nuevo Progresista y logró que la Oficina del Presidente de la U.P.R. asignara los fondos para la creación de una nueva plaza en el Colegio Universitario de Cayey. Dicha plaza, año académico 1983-1984, le fue conferida en septiembre de 1983, después de ha-ber comenzado dicho año académico y que no se le renovara el contrato en el Colegio Regional de Carolina.
Contrario a la práctica establecida, el Comité del Depar-tamento de Humanidades de Cayey no fue consultado al ex-tenderse este nombramiento. Según antes expuesto, dicho comité opinaba que García Cabán no estaba capacitado para enseñar y discrepaban de su método de enseñanza.
Durante el primer semestre del año académico 1983-1984 la labor del profesor García Cabán consistió en % partes de tarea administrativa y Va parte a la labor docente. Su super*188visor inmediato estaba conforme y satisfecho con su labor administrativa.
Las guías del Colegio Regional de Cayey para evaluar la labor de los profesores eran las Sees. 49.3(1) y 70.1.4 del Re-glamento General de la U.P.R., y unas internas denominadas Normas para la Evaluación de la Visita al Salón de Clases, y como parte de éstas, unas Instrucciones al formulario titu-lado Habilidad del Profesor en la Docencia.
García Cabán fue evaluado para determinar si se le reno-vaba su contrato. Excepto en las visitas a clases, en todos los demás renglones de evaluación obtuvo resultados excelentes.
Conforme el tribunal de instancia, durante el proceso evaluativo se incurrieron en defectos procesales sustanciales y serias inobservancias reglamentarias. A tal efecto, de todos los factores enumerados en la See. 49.3, sólo se tomó en consideración la calidad de la enseñanza. Bajo éstos, el aná-lisis estuvo prejuiciado por las opiniones que de antemano *189poseían los evaluadores.(2) Tampoco se tomó en considera-ción, conforme la Sec. 70.1 del Reglamento General de la U.P.R., el tiempo desempeñado en tareas administrativas. Más aún, las normas para la evaluación de la visita al salón de clases fueron circunvaladas en los extremos siguientes: (a) los miembros del Comité Departamental no discutieron con el profesor García Cabán los ítem contenidos en el for-mulario Habilidad del Profesor en la Docencia; (b) el in-forme del Comité Departamental no incluyó: (1) obser-vaciones sobre la adecuación del plan propuesto para la clase y la realización de la misma; (2) juicio sobre la calidad de las evaluaciones suministradas y del material auxiliar usado en el curso: texto, notas, asignaciones, etc., y señalamiento de los puntos débiles y fuertes del profesor evaluado, y sus va-riaciones respecto a evaluaciones anteriores.
Además, se prescindió de un informe narrativo del De-partamento que resumía los informes anteriores, el cual de-bió ser elaborado por el Director en unión a los miembros del Comité Departamental. Tampoco se incluyó un resumen de las evaluaciones de los estudiantes, entre ellas las hojas de evaluación. Al respecto, la evaluación consistió en una visita *190al salón de clases de aproximadamente 50 minutos. Durante ese tiempo, la profesora Castora Lozano a nombre del Co-mité Departamental entregó a los estudiantes del profesor García Cabán un formulario para que ellos evaluaran la clase. La evaluación se extendió por 15 minutos.
El Dr. José González Barja, Director del Departamento de Humanidades, emitió un informe expositivo de la evalua-ción de García Cabán y concluyó que no había sido bien acep-tado por los profesores del Departamento. A su juicio no sería “sabio” retenerlo. Sin embargo, en el final de la evalua-ción del Comité Departamental, evaluó su labor docente como regular.
El Informe Narrativo del Comité Departamental, inte-grado por los profesores Castora Lozano, Miguel Reckman y Pío López Martínez, evaluó deficiente la clase. Las evalua-ciones de los estudiantes fueron clasificadas por el Comité Departamental como buenas.
Al igual que otros, antes de su evaluación, el Director del Departamento de Humanidades también tenía una imagen negativa del profesor García Cabán. Éste es partidario del pensamiento pragmático, corriente rechazada enérgica-mente por los profesores González Barja, Pío López y Miguel Reckman.
El foro de instancia determinó que la revisión del Comité Institucional de la Facultad fue “superficial e inadecuada”. No se emitieron los criterios de evaluación utilizados, como tampoco si se había cumplido con las normas promulgadas. Esta falla se extendió a través de todo el proceso consultivo y apelativo del sistema universitario.
El Informe de Evaluación del Comité Departamental de Personal. . . suscrito por los Profesores José González Barja, Pío López, Miguel Reckman y Castora Lozano Berrueso re-fleja la siguiente puntuación:

*191
Puntuación Labor Docente

Director del Depto. 206 Regular
Comité Departamental 122 Deficiente
Eval. Estudiantes 323 Buena
Sentencia del Tribunal Superior de 3 de enero de 1986, pág. 14.
García Cabán comunicó su desacuerdo e indignación con tales evaluaciones. El 14 de diciembre de 1983 fue notificado por el Director del Departamento que no se le renovaría su nombramiento. Apeló al Presidente de la U.P.R. y el caso fue devuelto al Rector. Le solicitó a éste remedio interlocutorio. Le fue denegado. Acudió al tribunal.
) — I HH H-i
La revision judicial de actuaciones de organismos educa-tivos, aunque limitada, procede ante violaciones directas de derechos constitucionales o cuando son patentemente arbi-trarias o carecen de base racional. Ello presupone cautela y prudencia desde el estrado. Después de todo, los jueces no contamos con la información ni el peritaje para revisar deci-siones sobre evaluaciones de personal docente. Sin embargo, la discreción institucional universitaria sobre asuntos aca-démicos y administrativos no excluye totalmente el escruti-nio judicial. Véanse: Vicéns v. U.P.R., 117 D.P.R. 771 (1986); Jorge v. Universidad Interamericana, 109 D.P.R. 505, 512 (1980). Así, sin asumir el papel de una superjunta de perma-nencia o sustituir criterios de destreza administrativa, los tribunales pueden explorar si la concesión o denegación de un contrato a un profesor al concluir su período probatorio, está sostenida por una base racional y apoyada en evidencia sustancial o si ha mediado arbitrariedad, discrimen o viola-ción a derechos constitucionales. Green v. Board of Regents of Texas Tech. University, 355 F. Supp. 249 (1979); Lieberman v. Gant, 474 F. Supp. 848 (1979); Powell v. Syracuse University, 580 F.2d 1150 (1978).
*192La tarea exige un esforzado celo judicial en casos de pro-fesores sin tenencia. De ordinario éstos están sujetos a ma-yores presiones. Como correctamente consignó la ilustrada sala sentenciadora:
A pesar de que las decisiones sobre tenencia o evaluación de profesores suscitan problemas delicados y difíciles en cual-quier sistema educativo, esto no es óbice para que no se esta-blezcan linderos a la discreción administrativa. Sobre este particular, los tribunales son muy cuidadosos en distinguir en-tre aquellas cuestiones que están revestidas de un gran in-terés judicial, poniendo particular interés en el cumplimiento del debido proceso de ley, de aquellas zonas reservadas al pe-ritaje y discreción administrativa.
El profesor joven puede tener ideas innovadoras y cierta agresividad que pueden ser frustradas por una administra-ción hostil, si no tiene alguna protección. Aunque las ideas del maestro joven sean erróneas y su agresividad objetable, su interés debe recibir alguna protección contra acciones arbi-trarias o caprichosas de aquellos que vienen obligados a eva-luarlos.
Para evitar la arbitrariedad y el capricho deben existir buenas normas en las cuales basar las decisiones sobre reten-ción y permanencia. Mientras más laxo sea el procedimiento y más funestas las consecuencias sobre el profesor mayor será el escrutinio judicial.
Por último, si la decisión se basa en razones que rebasan la docencia, las autoridades educativas pueden situarse fuera de la zona de peritaje y su decisión no merecer la deferencia judicial. Sentencia del Tribunal Superior de 3 de enero de 1986, págs. 23-24.
Al confrontar estos principios doctrinarios al caso de autos, el análisis objetivo de la prueba demuestra que la eva-luación del profesor García Cabán trascendió los límites per-misibles en las dimensiones pedagógicas y docentes. Sin lugar a dudas estuvo inmersa en un mar de profundos prejui-cios y personalismos. La intensidad de la lesión a sus dere-chos supera el trámite administrativo. Que estuviera en un *193período probatorio no es impedimento para extenderle las garantías constitucionales y estatutarias. Todo lo contrario. Patentiza la necesidad de intervención judicial. Precisa-mente, era éste el último año crucial para después obtener permanencia. Ante el antagonismo de los miembros del Co-mité, García Cabán nunca tuvo la menor oportunidad de ser evaluado objetivamente. Se violó lastimosamente el espíritu de la reglamentación universitaria vigente. Curiosamente, sólo los estudiantes, ajenos a las pasiones y recelos de al-gunos miembros de la facultad, lo evaluaron con ecuanimi-dad.
En buena juridicidad, si nos atenemos a este cuadro fác-tico, difícilmente puede sostenerse un decreto de abstención judicial basado en las normas de agotamiento de remedios administrativos o de jurisdicción primaria. En el mundo aca-démico e intelectual universitario, García Cabán no tuvo la más mínima oportunidad de ser evaluado imparcialmente. Ello resulta no sólo injusto, sino paradójico. “El intelectual ha de ser un enamorado de la verdad. Sin actitudes pila-tescas, ha de buscar la verdad, tratar de encontrarla y de que triunfe: descubrir lo que las cosas son tras la costra que las cubre por los prejuicios humanos, es la tarea básica del filó-sofo en su relación con la verdad (ORTEGA). Y es la del ju-rista empeñado en interpretar y aplicar debidamente la norma jurídica.” V.M. Garrido de Palma, Derecho Civil y Metodología Jurídica, 259 Rev. Gen. Leg. y Jur. 455, 472 (1985). Disentimos. Confirmaríamos al foro de origen.

 La See. 49.3 dispone:
“En las evaluaciones de la ejecutoria de los miembros del personal docente para los distintos fines, se tomarán en cuenta los factores siguientes:
“Sección 49.3.1 — Calidad de la enseñanza, la investigación o la divulgación.
“Sección 49.3.2 — Dedicación a las labores y al servicio universitario.
“Sección 49.3.3 — Cumplimiento de los deberes docentes.
“Sección 49.3.4 — Mejoramiento profesional.
“Sección 49.3.5 — Cooperación en los trabajos de la facultad, incluyendo co-mités y programas de estudios.
“Sección 49.3.6 — Trabajos de investigación y creación realizados.
“Sección 49.3.7 — Conferencias sobre materias propias de su campo.
“Sección 49.3.8 — Publicaciones, exposiciones, conciertos y otras activi-dades análogas.
“Sección 49.3.9 — Reconocimientos recibidos.
“Sección 49.3.10 — Opiniones fundamentadas y sustanciadas de sus com-pañeros y otras personas relacionadas con su trabajo.
“Sección 49.3.11 — Actitud profesional: disposición del profesor para parti-cipar en actividades profesionales; su equidad, tacto, sensatez, discreción y obje-tividad en el manejo de las situaciones en que participa; cooperación espontánea con la unidad a que sirva y con la instrucción en general.”


 El tribunal concluyó:
“Sobre este extremo el Dr. Miguel Reckman declaró en la vista del [injunction] preliminar que antes de hacer la evaluación del demandante ya tenia una mente hecha de que no era apto para enseñar, que con la evaluación o sin ella lo hubiera rechazado; que fue a la clase a ver si él había cambiado; que le parece que una sola visita a clases es demasiado poco; que recomienda dos visitas. En la vista del [injunction] permanente declaró que el reglamento de evaluación tenía que mejorarse incorporando dos visitas y otros aspectos tales como reunirse con el profesor, visitar su casa para ver si tiene biblioteca, maquinilla, etc.
“Por otro lado, el Dr. José González Barja declaró que previo a la evaluación del demandante tenía un juicio sobre su persona y sobre la docencia que no le favorecían; que había un juicio negativo de los profesores sobre la personalidad y competencia del demandante.
“La Dra. Castora Lozano declaró en la vista del [injunction] permanente que el demandante era una persona anodina y un profesor malo. En la deposi-ción que se le tomara manifestó que era una persona alterada y le causaba de-sagrado.” (Énfasis suplido.) Sentencia del Tribunal Superior de 3 de enero de 1986, págs. 10-11.